Citation Nr: 0803475	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-15 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to June 6, 1995, 
for the assignment of a 30 percent disability rating for 
limitation of motion, valgus deformity, right knee, secondary 
to degenerative arthritis. 

2.  Entitlement to an effective date prior to June 6, 1995, 
for the assignment of a 10 percent disability rating for 
degenerative arthritis, right knee. 

3.  Entitlement to an increased rating for limitation of 
motion, valgus deformity, right knee, secondary to 
degenerative arthritis, currently evaluated as 30 percent 
disabling. 

4.  Entitlement to an increased rating for degenerative 
arthritis, right knee, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision, which increased the evaluation for limitation of 
motion and valgus deformity of the right knee, secondary to 
degenerative arthritis, from 20 percent to 30 percent, 
effective June 6, 1995; the decision also increased the 
evaluation for degenerative arthritis of the right knee from 
0 percent to 10 percent, effective June 6, 1995.  The veteran 
perfected a timely appeal of the effective date assigned for 
the ratings.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in June 2005, the veteran requested a Central Office 
hearing before a member of the Board in Washington, D.C.  
However, in correspondence of September 2007, he cancelled 
that request.  

The Board also notes that, in an October 2002 rating action, 
the RO denied service connection for a left knee disorder, 
secondary to the service-connected limitation of motion and 
valgus deformity in the right knee secondary to degenerative 
arthritis.  A notice of disagreement with that determination 
was received in June 2003.  A statement of the case was 
issued in April 2006.  However, the record contains no 
substantive appeal with respect to that issue, and it has not 
been certified to the Board.  Therefore, that issue is not in 
appellate status, and will not be addressed by the Board at 
this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2007).  

In an August 2006 rating decision, the RO denied the claim 
for ratings in excess of 30 percent for limitation of motion 
and valgus deformity, and in excess of 10 percent for 
degenerative arthritis.  The veteran submitted a statement in 
support of claim (VA Form 21-4138), in February 2007, which 
can reasonably be construed as an NOD with the denial of 
increased ratings for his right knee disabilities.  38 C.F.R. 
§ 20.201.  However, a review of the record shows that the RO 
has not issued a statement of the case (SOC) with regard to 
the claim for increased ratings for his right knee disorders.  
These issues must be remanded for the preparation of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  This is the subject of the 
attached remand to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a decision in June 1989, the RO denied the veteran's 
attempt to reopen his claim for service connection for a 
right knee disorder.  The veteran did not perfect an appeal 
to the above decision.  

2.  The veteran's request to reopen his claim of entitlement 
to service connection for a right knee disorder (VA Form 21-
526) was received at the RO on June 6, 1995.  

3.  In a March 2000 decision, the Board granted the veteran's 
claim for service connection for a right knee disability.  

4.  In an April 2000 rating decision, the RO effectuated the 
Board's March 2000 decision, and granted service connection 
for osteoarthritis of the right knee, effective June 6, 1995, 
the date of receipt of the veteran's claim.  

5.  By a rating action in June 2002, the RO increased the 
evaluation for limitation of motion and valgus deformity of 
the right knee, secondary to degenerative arthritis, from 20 
percent to 30 percent, effective June 6, 1995; the decision 
also increased the evaluation for degenerative arthritis of 
the right knee from 0 percent to 10 percent, effective June 
6, 1995.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 6, 1995, 
for the assignment of a 30 percent disability rating for 
limitation of motion and valgus deformity of the right knee, 
secondary to degenerative arthritis, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.357, 3.400 (2007).  

2.  The criteria for an effective date prior to June 6, 1995, 
for the assignment of a 10 percent disability rating for 
degenerative arthritis of the right knee, have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.357, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

While the notice provided to the veteran in June 2002 was not 
given prior to the first RO adjudication of the claim, the 
notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
October 2002 SOC, the February 2003 SSOC, the January 2004, 
and the April 2006 SSOC each provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
grant of a 30 percent disability rating for limitation of 
motion and valgus deformity of the right knee, secondary to 
degenerative arthritis, and an earlier effective date for the 
grant of a 10 percent disability rating for degenerative 
arthritis of the right knee, given that he has been provided 
all the criteria necessary for establishing earlier effective 
date for the assignment of a higher evaluation, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran's initial claim for service connection for a 
right knee disorder (VA Form 21-526) was received in October 
1968.  By a rating action in January 1969, the RO denied the 
veteran's claim for service connection for a right knee 
disorder.  By letter dated in February 1969, the veteran was 
notified of the above decision, and of his appellate rights.  
He did not appeal that decision within one year of the 
notification thereof.  A rating action in May 1973 confirmed 
the denied of the veteran's claim for service connection for 
a right knee disorder.  By letter dated in May 1973, the 
veteran was notified of the above decision, and of his 
appellate and procedural rights.  He did not appeal that 
decision within one year of the notification thereof.  

An application for compensation benefits (VA Form 21-526) was 
received in October 1988, wherein the veteran sought to 
reopen his claim for service connection for a right knee 
disorder.  

By letter dated in June 1989, the RO denied the veteran's 
claim of entitlement to service connection for a right knee 
disorder.  A notice of disagreement (NOD) to that 
determination was received in July 1989, and a statement of 
the case (SOC) was issued in August 1989; however, no 
substantive appeal was received from the veteran.  Therefore, 
that determination became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

The veteran's request to reopen his claim for service 
connection for a right knee disorder (VA Form 21-526) was 
received at the RO on June 6, 1995.  

In a March 2000 decision, the Board granted the veteran's 
claim for service connection for a right knee disability.  By 
a rating action in April 2000, the RO effectuated the Board's 
March 2000 decision.  The veteran perfected his appeal of the 
RO's determination.  

By a rating action in June 2002, the RO increased the 
evaluation for limitation of motion and valgus deformity of 
the right knee, secondary to degenerative arthritis, from 20 
percent to 30 percent, effective June 6, 1995; the decision 
also increased the evaluation for degenerative arthritis of 
the right knee from 0 percent to 10 percent, effective June 
6, 1995.  


III.  Legal Analysis-Earlier Effective Date.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007).  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identifies the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

The veteran is seeking an effective date of an evaluation 
prior to the date of the award of service connection.  Since 
an evaluation may not predate the grant of service 
connection, his appeal fails.  The Board shall address the 
issue of the effective date of service connection, as that is 
the critical issue in this case.  

In the instant case, the Board finds that the veteran is not 
entitled to an effective date earlier than June 6, 1995, for 
the assignment of a 30 percent rating for his service-
connected limitation of motion and valgus deformity of the 
right knee, secondary to degenerative arthritis, or for the 
assignment of a 10 percent disability rating for degenerative 
arthritis of the right knee.  

In 1969, service connection for a right knee disability was 
denied.  That decision is final and may not serve as a basis 
for the award of service connection.  Similarly, the 1973 
determination is final.  

Additionally, the Board notes that the June 1989 decision 
denied the veteran's claim for service connection for a right 
knee disorder.  Although the veteran filed a notice of 
disagreement with that determination, and a statement of the 
case was issued, he did not submit a timely substantive 
appeal with the denial of his claim.  Therefore, the June 
1989 decision became final.  

In June 1995, the veteran sought to reopen his claim of 
entitlement to service connection for a right knee disorder.  
By a rating decision dated in April 2000, the RO granted 
service connection for a right knee disorder and assigned a 
20 percent disability rating, effective June 6, 1995, the 
date of receipt of the reopened claim.  See Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998) (to the effect that "a 
claim must be filed in order for any type of benefit to be 
paid").  Subsequently, in June 2002, the RO increased the 
rating from 20 percent to 30 percent, effective June 6, 1995; 
the RO also increased the evaluation for degenerative 
arthritis of the right knee from 0 percent to 10 percent, 
effective June 6, 1995.  

Since the reopened claim of service connection for a right 
knee disorder was received in 1995, more than one year 
following separation from service, as a matter of law, the 
effective date generally can be no earlier than the date of 
receipt of the reopened claim.  38 C.F.R. § 3.400(b).  
Accordingly, the proper effective date can be no earlier than 
the date of receipt of the reopened claim for service 
connection-that is, June 6, 1995.  38 C.F.R. § 3.400(r).  

Although the veteran contends that service connection should 
be granted from 1968, when he filed an initial claim for 
service connection for a right knee disorder, his contentions 
are not supported by the record.  By rating decisions in 
January 1969 and May 1973, the RO denied the veteran's claim 
for service connection for a right knee disorder.  On each 
occasion, he was informed of the denial and of his procedural 
and appellate rights.  He did not perfect an appeal as to 
those decisions and, thus, they became final.  Nor did he 
perfect an appeal as to the RO's June 1989 denial.  

An effective date prior to the date of the veteran's reopened 
claim, June 6, 1995, is not permissible in the absence of 
clear and unmistakable error (CUE), which has not been 
alleged.  38 U.S.C.A. § 5110(a) ("the effective date of an 
award based on . . . a claim reopened after final 
adjudication . . . shall not be earlier than the date of 
receipt of application therefore."); Livesay v. Principi, 15 
Vet. App. 165, 170 (2001) ("the effective date of a 
successful claim to reopen is the date of receipt of the 
claim to reopen or the date the entitlement arose, whichever 
is later.").  And, the veteran has not alleged clear and 
unmistakable error (CUE) in the June 1989 decision.  38 
C.F.R. § 20.302.  

Under these circumstances, the Board must deny the veteran's 
claim for an earlier effective date for the assignment of a 
30 percent for limitation of motion and valgus deformity of 
the right knee, secondary to degenerative arthritis and a 10 
percent rating for degenerative arthritis of the right knee.  
First, there is no correspondence from the veteran indicating 
an intent to file a claim for a right knee disorder 
associated with the claims file between the time of the June 
1989 decision until he submitted his application to the RO on 
June 6, 1995.  Therefore, the Board finds no evidence of a 
claim for a right knee disorder between the time of the June 
1989 denial and the veteran's June 6, 1995 application for 
compensation.  Hence, there was no pending claim prior to 
June 6, 1995, pursuant to which benefits could be granted.  

The effective date of the award of a 30 percent disability 
rating for limitation of motion and valgus deformity of the 
right knee, secondary to degenerative arthritis and a 10 
percent rating for degenerative arthritis of the right knee 
cannot precede the effective date of the grant of service 
connection.  38 U.S.C.A. § 5110(a).  


ORDER

An effective date prior to June 6, 1995, for the assignment 
of a 30 percent disability rating for limitation of motion, 
valgus deformity, right knee, secondary to degenerative 
arthritis, is denied.  

An effective date prior to June 6, 1995, for the assignment 
of a 10 percent rating for degenerative arthritis of the 
right knee, is denied.  


REMAND

As noted by the Board in the Introduction, in August 2006, 
the RO denied the claims for a rating in excess of 30 percent 
for limitation of motion and valgus deformity, right knee, 
and a rating in excess of 10 percent for degenerative 
arthritis of the right knee.  In a statement in support of 
claim (VA Form 21-4138), received in February 2007, the 
veteran expressed disagreement with the denial of increased 
ratings for his right knee disabilities.  However, the RO has 
not issued a Statement of the Case as to this issue.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
an appellant files a timely NOD and there is no statement of 
the case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  
Consequently, this matter will be remanded for the issuance 
of a SOC.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The RO must issue the veteran a statement 
of the case (SOC) concerning the issues 
of entitlement to increased ratings for 
limitation of motion and valgus deformity 
of the right knee, and degenerative 
arthritis of the right knee.  If, and 
only if, he perfects an appeal concerning 
these additional issues should they be 
returned to the Board.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


